UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A Amendment No. 1 ————— þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Clear System Recycling, Inc. (Exact name of registrant as specified in its charter) ————— Nevada 333-174155 27-4673791 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 73 Raymar Place, Oakville, Ontario Canada L6J 6M1 (Address of Principal Executive Office) (Zip Code) 905-302-3843 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) ————— Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: None ————— Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. ¨YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes0No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). . þYes0No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). þYes¨No The aggregate market value of Common Stock held by non-affiliates of the Registrant on June 30, 2012, was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. (There was no bid or ask price of our common shares during this quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 36,750,000 as of March 15, 2013 Documents incorporated by reference: None. 1 EXPLANATORY NOTE Clear System Recycling, Inc. is filing this Amendment No. 1 (Form 10-K/A) to its Annual Report on Form 10-K for the year ended December 31, 2012, originally filed with the Securities and Exchange Commission on March 18, 2012 (Form 10-K) solely for the purpose of correcting information contained in Item 1. Business, under the caption Business Development. The corrected last sentence of the first paragraph under Business Development is as follows: “As of December 31, 2012, the Company was a shell company as defined in Rule 12b-2 of the Securities Exchange Act of 1934.” As required by Rule 12b-15 under the Securities Exchange Act of 1934, new certifications of our principal executive officer and principal financial officer are being filed as exhibits to this Amendment No. 1. Except for the matter described above, this amendment does not change any previously report financial results, modify or update disclosures to the original Form 10-K, or reflect events occurring after the date of the Original Filing. 2 Item 15. Exhibit and Financial Statement Schedules The following exhibits are included as part of this report: ExhibitNo. Description 31.1 Rule 13a-14(a)/15d-4(a) Certification of Principal Executive Officer* 31.2 Rule 13a-14(a)/15d-4(a) Certification of Principal Financial Officer* 32.1 Section 1350 Certification of Principal Executive Officer* 32.1 Section 1350 Certification of Principal Financial Officer* SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CLEAR SYSTEM RECYCLING, INC. (Registrant) Dated: March 26, 2013 /s/ Arthur John Carter Arthur John Carter President, Chief Executive Officer, and Director (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: March 26, 2013 /s/ Arthur John Carter Arthur John Carter President, Chief Executive Officer, and Director (Principal Executive Officer) Date: March 26, 2013 /s/ Michael D. Noonan Michael D. Noonan Chief Financial Officer, Secretary, Treasurer, and Director (Principal Financial and Accounting Officer)
